Cuyahoga App. Nos. 69291 and 69292. This cause is pending before the court as a discretionary appeal and a claimed appeal of right. Upon consideration of appellant’s motion to stay proceedings pending this appeal,
IT IS ORDERED by the court that the motion to stay proceedings be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the proceedings in the Probate Court of Cuyahoga County be, and hereby are; stayed pending disposition of this appeal.
IT IS FURTHER ORDERED by the court that the original and exclusive jurisdiction of the juvenile court for the care and protection of Shampail Hitchcock and Hasting Hitchcock be, and hereby is, restored pending further order of this court.
Cook, J., would grant the stay pending determination of jurisdiction.